United States Court of Appeals
                     For the First Circuit

No. 13-1215

                     MANUEL ORDONEZ-QUINO,

                          Petitioner,

                               v.

      ERIC H. HOLDER, JR., UNITED STATES ATTORNEY GENERAL,

                          Respondent.


                PETITION FOR REVIEW OF AN ORDER
              OF THE BOARD OF IMMIGRATION APPEALS



                             Before

                Torruella, Howard, and Thompson,
                         Circuit Judges.



     Nancy J. Kelly, John Willshire Carrera, and Harvard
Immigration & Refugee Clinic, on brief for Petitioner.
     Dara S. Smith, Trial Attorney, Office of Immigration
Litigation, Stuart F. Delery, Assistant Attorney General, Civil
Division, and David V. Bernal, Assistant Director, Office of
Immigration Litigation, on brief for Respondent.



                         July 23, 2014
          THOMPSON, Circuit Judge. Petitioner Manuel Ordonez-Quino

seeks review of a Board of Immigration Appeals' ("BIA") decision

affirming an Immigration Judge's ("IJ") denial of his requests for

asylum, withholding of removal, and protection under the United

Nations Convention Against Torture.        Among other things, he says

the BIA's and IJ's determinations that he did not demonstrate past

persecution on account of a protected ground were not supported by

substantial evidence. Because we agree, we grant his petition and

remand for further proceedings.

                                I. Facts

          We   take    the   facts    primarily   from   Ordonez-Quino's

affidavit and testimony before the IJ, who found him credible,

supplementing with some history for context.       See Ayala v. Holder,

683 F.3d 15, 16 (1st Cir. 2012).

          Ordonez-Quino was born in Zacualpa, Department of Quiché,

Guatemala, on December 4, 1974.       He is an indigenous Mayan Quiché.

His native language is Quiché; he speaks very little Spanish.

          Ordonez-Quino grew up during the most violent period of

the brutal civil war that ravaged Guatemala from 1962 through 1996.

In his affidavit and testimony, he related haunting childhood

memories of the Guatemalan military's attacks on his family and

their community.      He said the Guatemalan government singled them

out for persecution because of their indigenous race and ethnicity,

their real and imputed political opinions, and their membership in


                                     -2-
various social groups.         During the attacks, he said, the military

"shot at us, bombed us, destroyed our homes[,] and killed our

people.    I witnesse[d] many terrible things."

            In 1980, during one such attack, a military helicopter

dropped a bomb next to Ordonez-Quino and his father. Ordonez-Quino

was only five or six years old.        His father was trying to carry him

to safety in the surrounding mountains when the nearby explosion

knocked Ordonez-Quino to the ground.           His father scooped him back

up and ran into hiding, but the damage was done.                Either as a

result of the explosion or the fall, Ordonez-Quino suffered a

severe illness, experiencing high fevers and extreme headaches for

days.   Because soldiers controlled the area, his parents could not

seek medical attention and instead applied traditional remedies.

Due   to   his   injuries,     Ordonez-Quino    ultimately    became   almost

completely deaf in both ears.

            From that time forward, Ordonez-Quino's hearing loss

affected him deeply.           Because he could not hear, he lost his

ability to speak clearly.        It was difficult for him to communicate

and develop relationships.        He struggled to learn at the same pace

as his peers.     He was more vulnerable to violence because he could

not hear the onset of military raids.

            In   the   years    that   followed,   soldiers   continued   to

victimize Ordonez-Quino's community.           At some point, his family's

home and lands were destroyed.         To survive, they went to work at a


                                       -3-
farm on the coast of Guatemala.        They all "worked very hard and

lived very hard lives," but Ordonez-Quino suffered more because he

could not understand Spanish or hear what his supervisors yelled at

him.   He says he "live[d] in constant anxiety and fear."

             Some time later, Ordonez-Quino went to work in the

textile mills in Guatemala City, where he was often mistreated

because he could not hear or understand Spanish.         During this

period, his parents helped him arrange a marriage to a Quiché woman

from his hometown.    They later had a daughter together.

             While he was in Guatemala City, Ordonez-Quino reports

that he was repeatedly targeted by racist gangs because of his

Quiché ethnicity.     Again, his inability to hear or to understand

Spanish put him in greater danger because he could not hear the

gangs' threats or detect their approach.

             Ordonez-Quino left Guatemala City after a violent gang

attack in 2005, when gang members "started beating [him] as if they

were going to kill [him]."    While fleeing the gang, he ran into a

barbed wire fence, causing permanent scars to his head and arm.

             Fearing that he might not be able to escape if he were

attacked again, Ordonez-Quino returned briefly to his hometown

where he hid in his family's home.       He came to the United States

soon after because his family warned him it was not safe to stay in

Guatemala.    Today, his family tells him not to return to Guatemala

due to ongoing violence against the Mayan Quiché community.


                                 -4-
                         II. Administrative Proceedings

               Ordonez-Quino entered the United States through Mexico

without inspection in July 2005.                He made his way to Providence,

Rhode Island to live with family members, and he found work at the

Michael Bianco factory in New Bedford, Massachusetts.

               On    March   6,   2007,     U.S.    Immigration    and       Customs

Enforcement raided the factory and detained Ordonez-Quino, along

with over 300 other workers.           The next day, the government issued

a Notice to Appear, charging Ordonez-Quino with removability under

8 U.S.C. § 1182(a)(6)(A)(i) as an alien who had entered the United

States without inspection or parole.1

               On October 4, 2010, Ordonez-Quino appeared before an IJ

in Boston, Massachusetts, seeking (1) asylum pursuant to 8 U.S.C.

§   1158;      (2)    withholding   of     removal     pursuant   to     8    U.S.C.

§ 1231(b)(3); and (3) protection under the Convention Against

Torture pursuant to 8 C.F.R. §§ 1208.16-18.                  Ordonez-Quino had

great       difficulty    testifying      because    he   could   not    hear    his




        1
       Ordonez-Quino was taken first to Fort Devens, Massachusetts,
and then transferred to a detention facility in El Paso, Texas. On
March 22, 2007, he appeared before an IJ in El Paso without
counsel, without a Quiché translator, and without hearing
assistance. The IJ ordered him removed in short order. Ordonez-
Quino subsequently obtained counsel and appealed the IJ's decision,
arguing he had not received a full and fair hearing, in violation
of his due process rights. Both Ordonez-Quino and the Department
of Homeland Security moved to remand his case to the IJ, and the
BIA acquiesced. He later applied for and was granted a change of
venue to Boston, Massachusetts.

                                          -5-
attorney's or the IJ's questions well, despite the assistance of a

hearing aid.2

            In addition to his testimony and personal affidavit,

Ordonez-Quino submitted the following materials to the IJ: the

testimony and affidavit of a doctor verifying Ordonez-Quino's

hearing impairment and noting his improvement with a hearing aid;

the report of Guatemala's Commission for Historical Clarification

("Historical Clarification Report" or the "Report"), which, inter

alia, found that the Guatemalan military committed acts of genocide

against indigenous Guatemalans in several regions — including

Ordonez-Quino's hometown of Zacualpa — during the Guatemalan Civil

War;3 decisions by the U.S. Courts of Appeals for the Second and

Ninth Circuits addressing asylum claims brought by indigenous




      2
       Ordonez-Quino obtained one hearing aid in the United States
prior to appearing before the IJ. He could not afford a second
one, but he says he hopes to get another if he is permitted to stay
in the United States.
      3
        Comm'n of Historical Clarification, Guatemala Memory of Silence: Report
of the Commission for Historical Clarification, Conclusions and
Recommendations,     Conclusions,    ¶¶    38-41    (1999),     available    at
http://www.aaas.org/sites/default/files/migrate/uploads/mos_en.pdf ("Historical
Clarification Report" or the "Report"). The Commission was established through
the June 1994 Oslo Accord "to clarify with objectivity, equity[,] and
impartiality, the human rights violations and acts of violence connected with
the armed confrontation that caused suffering among the Guatemalan people,"
during the civil war. Id. at Prologue, 11.

                                     -6-
Guatemalans;4 several documents describing ongoing discrimination

against Mayans in Guatemala; numerous reports and articles issued

by    the    U.S.   State   Department      and   prominent    human       rights

organizations detailing the history of violence and recent human

rights      violations   against   Mayans    in   Guatemala;    and    several

documents about gang violence in Guatemala.

              After the hearing, the IJ denied Ordonez-Quino's requests

for   relief    and   ordered   him   removed.      Though     the    IJ   found

Ordonez-Quino's testimony credible and excused his failure to seek




      4
       Those cases were: Perez Calmo v. Mukasey, 267 F. App'x 640
(9th Cir. 2008) (unpublished) (remanding IJ's denial of asylum
because (1) petitioner's failure to show persecution was directed
specifically at her did not necessarily preclude finding of past
persecution, and (2) substantial evidence did not support IJ's
finding of no nexus between soldiers' invasion of petitioner's
village and a protected ground); Hernandez-Ortiz v. Gonzales, 496
F.3d 1042 (9th Cir. 2007) (remanding IJ's denial of asylum and
withholding of removal because (1) IJ's adverse credibility
findings were not supported by substantial evidence, and (2) IJ
failed to consider harm petitioners and family suffered from
perspective of small children); Jorge-Tzoc v. Gonzales, 435 F.3d
146 (2d Cir. 2006) (per curiam) (remanding IJ's denial of asylum
because IJ failed (1) to take entire record into account and (2) to
consider harm petitioner suffered cumulatively and from perspective
of small child); and Velasquez v. Ashcroft, 81 F. App'x 673 (9th
Cir. 2003) (unpublished) (remanding IJ's denial of asylum and
withholding of removal because IJ failed to consider whether
violence was committed against petitioner by actors the government
was unwilling or unable to control).

                                      -7-
asylum before the one-year filing deadline,5 the IJ concluded that

Ordonez-Quino did not qualify for asylum because he had not

demonstrated past persecution or a well-founded fear of future

persecution on account of a protected ground.

           As for past persecution, the IJ found that the Guatemalan

military attacked Ordonez-Quino's community during the war because

they thought there were guerrillas within or nearby, not because

the community was Mayan Quiché.             While the IJ acknowledged that

racism   may    have   informed     the   military's   beliefs   about     the

community, he said racism itself was not the reason for bombing in

or near the villages, and "[t]he purpose of the bombing was not to

destroy the Mayan Quich[é] community."            The IJ further found no

evidence that Ordonez-Quino was later accosted by gangs because of

his Mayan Quiché identity.         Accordingly, the IJ held that Ordonez-

Quino had not established the required nexus between the past harm

he suffered and a protected ground.

           As    for   fear   of    future    persecution,   while   the    IJ

acknowledged that the Mayan Quiché population continues to suffer

pervasive discrimination in Guatemala, he found that their present

mistreatment does not rise to the level of persecution.          Moreover,


     5
       The IJ excused Ordonez-Quino's failure to apply for asylum
before the one-year mark because Ordonez-Quino's "hearing loss with
the resultant inability to communicate, as well as the possibility
of some neurological damage resulting from his inability to hear
and to learn . . . constitute[d] exceptional circumstances relating
to the delay in his having filed his application for asylum." The
government has not challenged this decision.

                                      -8-
though Ordonez-Quino might fear further violence, the IJ said he

had not shown he would be targeted by gangs or others in the future

on account of a protected ground.      In fact, family members who

share his protected traits are living in Guatemala safely.

          Accordingly, the IJ held that Ordonez-Quino was not

eligible for asylum.   He likewise found that Ordonez-Quino was not

eligible for relief under the more stringent "clear probability of

persecution" standard for withholding of removal, or for protection

under the Convention Against Torture.

          Ordonez-Quino appealed the IJ's decision to the BIA.   He

challenged the IJ's finding of no nexus between the past harm he

suffered and a protected ground, and he argued he was eligible for

asylum based both on past persecution and a well-founded fear of

future persecution.    He also expressly requested a discretionary

grant of humanitarian asylum based on the severity of the past

persecution he had experienced and the serious harm he would suffer

if returned to Guatemala, in case the BIA found that changed

circumstances in Guatemala undercut the reasonableness of his fear

of future persecution.

          On January 10, 2013, the BIA affirmed the IJ's decision

in a brief opinion.    First, the BIA agreed that Ordonez-Quino had

not established a sufficient link between the past harms he

suffered and a protected ground to qualify for asylum.   Second, it

found that the harms Ordonez-Quino said he experienced in the past


                                 -9-
did not amount to persecution.    Third, the BIA said that even if

Ordonez-Quino had established past persecution on account of a

protected ground, changed country conditions would have rebutted

his claim to a well-founded fear of future persecution.

          Finally, the BIA found that Ordonez-Quino had waived any

claim to humanitarian asylum by not specifically raising it before

the IJ.   It went on to say that even if Ordonez-Quino had not

waived this claim, Ordonez-Quino was not eligible for humanitarian

asylum because he had not established past persecution.       In a

footnote, the BIA added:

          Even if [Ordonez-Quino] had shown that his
          injuries during the civil war were on account
          of a protected ground sufficient to establish
          past persecution, [Ordonez-Quino's] case would
          not warrant humanitarian asylum based on the
          special considerations discussed in Matter of
          Chen, [20 I. & N. Dec. 16, 18-19 (BIA 1989)].

          This timely appeal followed.

                           III. Discussion

          Before us, Ordonez-Quino contends that the BIA's and IJ's

determinations that he did not establish past persecution on

account of his race, ethnicity, and/or imputed political opinion

were unsupported by substantial evidence.    He further argues that

the BIA committed legal error by treating humanitarian asylum as a

form of relief that an applicant must request independent of a




                                 -10-
past-persecution-based asylum claim in order to preserve it.6   We

address each of his arguments in turn.

A. Standard of Review

          We usually review decisions of the BIA, not the IJ.

Ivanov v. Holder, 736 F.3d 5, 11 (1st Cir. 2013).   But where, as

here, "'the BIA both adopts the findings of the IJ and discusses

some of the bases for the IJ's decision, we have authority to

review the decisions of both the IJ and the BIA.'"     Romilus v.

Ashcroft, 385 F.3d 1, 5 (1st Cir. 2004) (quoting Chen v. Ashcroft,

376 F.3d 215, 222 (3d Cir. 2004)); see id. ("[W]here the BIA's

decision adopts portions of the IJ's opinion, we review those

portions of the IJ's opinion that the BIA has adopted."); see also

Jianli Chen v. Holder, 703 F.3d 17, 21 (1st Cir. 2012) ("[W]here,

as here, the BIA adopts portions of the IJ's findings while adding

its own gloss, we review both the IJ's and the BIA's decisions as

a unit."); Cabas v. Holder, 695 F.3d 169, 173 (1st Cir. 2012)

("Because the BIA adopted in part the IJ's decision . . . but also


     6
       Ordonez-Quino also says the BIA erred as a matter of law by
not recognizing imputed political opinion as a basis for asylum.
If that is indeed what the BIA has done here, we agree it would be
error. See Singh v. Mukasey, 543 F.3d 1, 6 (1st Cir. 2008) ("[A]n
imputed political opinion, whether correctly or incorrectly
attributed, may constitute a reason for political persecution
within the meaning of the [Immigration and Nationality] Act."
(internal quotation marks omitted)). But because we find the IJ
and BIA erred by not finding Ordonez-Quino eligible for asylum
based on the grounds of race and ethnicity, we need not deal with
this argument.    We likewise need not discuss Ordonez-Quino's
arguments that the BIA and IJ erred by denying his requests for
withholding of removal and Convention Against Torture relief.

                              -11-
provided additional analysis, we review both decisions.").

          We review the BIA's and IJ's interpretations of law de

novo,   "subject   to   appropriate     principles    of   administrative

deference."   Larios v. Holder, 608 F.3d 105, 107 (1st Cir. 2010).

We review their findings of fact — including whether persecution

occurred on account of a protected ground — "under the familiar and

deferential substantial evidence standard."          Ivanov, 736 F.3d at

11. We will respect their findings so long as they are "'supported

by reasonable, substantial, and probative evidence on the record

considered as a whole.'"    Larios, 608 F.3d at 107 (quoting I.N.S.

v. Elias-Zacarias, 502 U.S. 478, 481 (1992)).              "However, 'our

deference is not unlimited,'" and we must reject the BIA's and IJ's

findings if "'we cannot conscientiously find that the evidence

supporting them is substantial, when viewed in the light that the

record in its entirety furnishes, including the body of evidence

opposed to [their] view[s].'"      Ivanov, 736 F.3d at 11 (quoting

Kartasheva v. Holder, 582 F.3d 96, 105 (1st Cir. 2009)) (internal

brackets omitted); see also Mukamusoni v. Ashcroft, 390 F.3d 110,

119 (1st Cir. 2004).    We will reverse if the record would compel a

reasonable fact-finder to reach a contrary conclusion.          Vasili v.

Holder, 732 F.3d 83, 89 (1st Cir. 2013) (quoting Chhay v. Mukasey,

540 F.3d 1, 5 (1st Cir. 2008)).




                                 -12-
B. Asylum

             To be eligible for asylum, a petitioner must show he is

unwilling or unable to return to his home country "because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion."       8 U.S.C. § 1101(a)(42)(A); see id.

§   1158(b)(1)(B)(i);     Ivanov,   736    F.3d   at    11.     Proof       of   past

persecution creates a presumption of a well-founded fear of future

persecution.     8 C.F.R. § 1208.13(b)(1); Ivanov, 736 F.3d at 11.

The government may rebut this presumption by demonstrating, by a

preponderance of the evidence, that "[t]here has been a fundamental

change in circumstances such that the [petitioner] no longer has a

well-founded fear of persecution," or that the petitioner "could

avoid future persecution by relocating to another part of [his]

country of nationality . . . and under all the circumstances, it

would   be   reasonable    to   expect    [him]   to     do   so."      8    C.F.R.

§ 1208.13(b)(1)(i)(A)-(B).

1. Past Persecution

             Persecution is a fluid term, not defined by statute.

Ivanov, 736 F.3d at 11 (quoting Lopez de Hincapie v. Gonzales, 494

F.3d 213, 217 (1st Cir. 2007)).          We know it requires that "the sum

of [a petitioner's] experiences . . . add up to more than ordinary

harassment, mistreatment, or suffering."               Lopez de Hincapie, 494

F.3d at 217.     It "normally involves 'severe mistreatment at the


                                    -13-
hands of [a petitioner's] own government,'" or "'non-governmental

actors . . . in league with . . . or . . . not controllable by the

government.'"   Ayala v. Holder, 683 F.3d 15, 17 (1st Cir. 2012)

(quoting Silva v. Ashcroft, 394 F.3d 1, 7 (1st Cir. 2005)).       But

within these broad parameters, courts usually assess whether harm

rises to the level of persecution on a case-by-case basis.     Sok v.

Mukasey, 526 F.3d 48, 53 (1st Cir. 2008) (quoting Aguilar-Solis v.

I.N.S., 168 F.3d 565, 570 (1st Cir. 1999)).

          For purposes of asylum, a petitioner must demonstrate

that the harm he experienced occurred "on account of" a statutorily

protected ground.     Ivanov, 736 F.3d at 12.    After passage of the

REAL ID Act of 2005, this means a protected ground must be at least

"'one central reason' for the mistreatment," and it must not be

"'incidental, tangential, superficial, or subordinate to another

reason for harm.'"7     Singh v. Mukasey, 543 F.3d 1, 5 (1st Cir.

2008) (quoting In re J-B-N- & S-M-, 24 I. & N. Dec. 208, 214 (BIA

2007)); see 8 U.S.C. § 1158(b)(1)(B)(i).        A petitioner need not

provide direct proof of motive, but he must put forth "some

evidence on the subject due to its importance in the statutory

scheme." Singh, 543 F.3d at 5 (citing Babani v. Gonzales, 492 F.3d

20, 22-23 (1st Cir. 2007)).



     7
       The REAL ID Act of 2005 applies to all applications that,
like Ordonez-Quino's, were filed on or after May 11, 2005. See 8
U.S.C. § 1158 note (effective date of 2005 amendment); Moreno v.
Holder, 749 F.3d 40, 43 (1st Cir. 2014).

                                 -14-
            a. Nexus to a Protected Ground

            Ordonez-Quino says the IJ's determination that he did not

establish the requisite nexus between the harms he suffered and his

Mayan Quiché race and ethnicity was not supported by substantial

evidence.   We agree.   In reaching this conclusion, it appears that

the IJ — and the BIA following suit — ignored or unreasonably

interpreted crucial documentary evidence linking Ordonez-Quino's

experiences to his protected Mayan Quiché identity.

            With respect to the attack that caused Ordonez-Quino to

lose his hearing, the IJ said:

            The bombing which occurred in 1980 and during
            the period of the civil war cannot be found to
            be precipitated by the Guatemalan army bombing
            the Mayan Quich[é] population.     Rather, the
            bombing attacks were taking place in or near
            these communities because it was believed that
            there were guerrillas in or near these
            communities.

            To the extent that a certain racism existed at
            that time, it still was not a basis for
            bombing in or near the         Mayan Quich[é]
            villages. Rather, the racism was the basis,
            however   founded   or   unfounded,   of   the
            Guatemalan military believing that the Mayan
            Quich[é] community was sympathetic to the
            guerrilla cause and were harboring guerrillas.

            I find based on the documentary evidence that
            although [Ordonez-Quino] was injured and
            suffered hearing loss because of the bombing
            raids that the bombing raids were not directed
            at the Mayan Quich[é] community per se, but,
            rather, they were on account of the civil war
            which was going on at the time and on the
            basis of the Guatemalan army seeking to ferret
            out and destroy the guerrilla enemies. The
            purpose of the bombing was not to destroy the

                                 -15-
            Mayan Quich[é] community.

The IJ further found "that the tragic damage to [Ordonez-Quino's]

ears as a result of the bombing during the civil war in 1980 [was]

as a result of the civil war and general conditions of strife and

violence which existed in Guatemala at the time."

            The BIA agreed with the IJ's take, reiterating his

finding that "all Mayans were targeted because of their suspected

support of the guer[r]illas," and saying Ordonez-Quino "ha[d] not

shown that he was targeted based on ethnicity rather than being a

victim of violence incident to the civil war."

            However, the Historical Clarification Report, as well as

other    documentary   evidence   Ordonez-Quino   submitted,   tells   a

different story. According to the Report, racism was an underlying

cause of the Guatemalan Civil War and "a basic explanatory factor

for the indiscriminate nature and particular brutality with which

military operations were carried out against hundreds of Mayan

communities." Historical Clarification Report, Conclusions, ¶¶ 12,

33.     "[D]uring the bloodiest years of the confrontation," "Mayan

communities . . . became a military objective." Id. at Conclusions,

¶ 62.     Eighty-three percent of the war's identified victims were

Mayan.    Id. at Conclusions, ¶ 1.

            Though the army did, as the IJ reported, associate Mayan

communities with guerrilla-supporters, "in the majority of cases,

the identification of Mayan communities with the insurgency was


                                  -16-
intentionally exaggerated by the State, which, based on traditional

racist   prejudices,   used   this    identification   to   eliminate   any

present or future possibilities of the people providing help for,

or joining, an insurgent project." Id. at Conclusions, ¶ 31.

           The consequence of this manipulation . . . was
           massive and indiscriminate aggression directed
           against communities independent of their
           actual involvement in the guerrilla movement
           and with a clear indifference to their status
           as a non-combatant civilian population. The
           massacres, scorched earth operations, forced
           disappearances   and   executions   of   Mayan
           authorities, leaders[,] and spiritual guides,
           were not only an attempt to destroy the social
           base of the guerrillas, but above all, to
           destroy the cultural values that ensured
           cohesion and collective action in Mayan
           communities.

Id.   at Conclusions, ¶ 32.          Furthermore, the army's inflated

perception of Mayans as guerrilla allies "contributed to increasing

and aggravating the human rights violations perpetrated against

them, demonstrating an aggressive racist component of extreme

cruelty that led to the extermination en masse[] of defen[s]eless

Mayan communities purportedly linked to guerrillas — including

children, women[,] and the elderly."        Id. at Conclusions, ¶ 85.

           Considering these repeated "destructive acts, directed

systematically against groups of the Mayan population," including

"against minors who could not possibly have been military targets,"

the Historical Clarification Report found that "the only common

denominator" among victims was membership in a Mayan ethnic group,

and the Guatemalan military's acts were committed "with intent to

                                     -17-
destroy" these groups, "in whole or in part."           Id. at Conclusions,

¶ 111.   The Report ultimately concluded that the Guatemalan State

had "committed acts of genocide against groups of Mayan people" in

four regions, including Ordonez-Quino's hometown of Zacualpa,

between 1981 and 1983.8      Id. at Conclusions, ¶¶ 110, 122.

             Thus, while the IJ correctly noted that Mayan communities

like Ordonez-Quino's were targeted during the civil war in part

because of their real or imagined connection to guerrilla forces,

the documentary evidence does not support his finding that the

purpose of such attacks "was not to destroy the Mayan . . .

community."     In fact, that was precisely the military's aim, as

explicitly    found   by   Guatemala's    own     Historical   Clarification

Commission, and consistent with numerous documentary sources in the


     8
       The Report      adopted   the     United    Nations'    definition   of
genocide as:

     [A]ny of the following acts committed with intent to
     destroy, in whole or in part, a national, ethnic[],
     racial[,] or religious group, . . . :
     a)   Killing members of the group;
     b)   Causing serious bodily or mental harm to members of
          the group;
     c)   Deliberately inflicting on the group conditions of
          life calculated to bring about its physical
          destruction in whole or in part;
     d)   Imposing measures intended to prevent births within
          the group;
     e)   Forcibly transferring children of the group to
          another group.

Historical Clarification Report, Conclusions, ¶ 109 (citing U.N.
Convention on the Prevention and Punishment of the Crime of
Genocide, art. 2, approved Dec. 9, 1948, 78 U.N.T.S. 277 (entered
into force Jan. 12, 1951)).

                                   -18-
record.     Furthermore, the evidence does not support the IJ's

conclusion that the attacks on Ordonez-Quino's village were merely

"a result of the civil war and general conditions of strife and

violence which existed in Guatemala at the time."           Rather, the

evidence shows that Ordonez-Quino's community and others were

intentionally targeted by government forces during the war because

of their Mayan identity. Cf. Arevalo-Giron v. Holder, 667 F.3d 79,

82-83    (1st   Cir.   2012)   (finding   agency's   determination   that

Guatemalan petitioner's father was "a random casualty of the civil

war" was supported by substantial evidence where petitioner did not

allege father was a member of the army, the guerrillas, or the

civil patrol — or a targeted racial or ethnic group).

            We do not require an asylum applicant to demonstrate that

he was singled out only due to his protected trait; rather, he must

show that such characteristic was "one central reason" for his

abuse.    Singh, 543 F.3d at 5; see Ivanov, 736 F.3d at 14-15

(applying pre-REAL ID Act standard). Rarely will an applicant know

the "exact motivation" of his persecutors — especially when he was

victimized as a young child — and, "'of course, persecutors may

often have more than one motivation.'"       See Ivanov, 736 F.3d at 15

(alteration omitted) (quoting Sompotan v. Mukasey, 533 F.3d 63, 69

(1st Cir. 2008)).      Ordonez-Quino has amply shown that his Mayan

Quiché identity was "at least one central reason" why he and his

community were targeted by the Guatemalan army, and he need show no


                                   -19-
more than that.   Thus, we find that the IJ's conclusion, echoed by

the BIA, that Ordonez-Quino did not demonstrate an adequate nexus

between the harms he experienced during the civil war and a

protected ground is not supported by substantial evidence "'when

viewed in the light that the record in its entirety furnishes,

including the body of evidence opposed to the [IJ's] view.'"9

Ivanov, 736 F.3d at 11 (quoting Kartasheva, 582 F.3d at 105).

Consequently, it must be vacated.10

           b. Degree of Harm

           Because the IJ found that Ordonez-Quino had not met the

nexus requirement, he did not decide whether the harms Ordonez-

Quino experienced as a Mayan Quiché in Guatemala rose to the level

of past persecution. The BIA, on the other hand, proceeded to find

that, in addition to lacking the requisite nexus, Ordonez-Quino's

"account of being discriminated against due to his ethnicity [did]

not amount to past persecution."       "Moreover," the BIA said, "the

isolated nature of both the civil war-related bombing and the

respondent's incident with a gang does not support a claim of

asylum."   We hold that this finding also was not supported by


     9
       This is not the     first time that an IJ has ignored the
Historical Clarification    Report's findings at his or her peril.
See Jorge-Tzoc, 435 F.3d    at 149-50 (finding, inter alia, that IJ
erred when she failed to   take into account Report's findings).
     10
       We do not disturb the IJ's finding that Ordonez-Quino did
not establish a nexus between the 2005 gang attack and his Mayan
Quiché identity.    However, on remand the agency may wish to
reconsider this determination after digging deeper in the record.

                                -20-
substantial evidence in the record.

           As a refresher, to constitute persecution, "the sum of [a

petitioner's]   experiences   must   add    up   to   more   than   ordinary

harassment, mistreatment, or suffering."         Lopez de Hincapie, 494

F.3d at 217; see Nikijuluw v. Gonzales, 427 F.3d 115, 120 (1st Cir.

2005)   ("[P]ast   persecution   requires    that     the    totality   of   a

petitioner's experiences add up to more than mere discomfiture,

unpleasantness, harassment, or unfair treatment."). The abuse must

also "have reached a fairly high threshold of seriousness, as well

as some regularity and frequency." Ivanov, 736 F.3d at 11 (quoting

Rebenko v. Holder, 693 F.3d 87, 92 (1st Cir. 2012)) (internal

quotation mark omitted).      But within these broad guideposts, we

usually assess whether a particular petitioner was persecuted on a

case-by-case basis.     See Sok, 526 F.3d at 53 (quoting Aguilar-

Solis, 168 F.3d at 570).

           As several of our sister circuits have recognized, "age

can be a critical factor" in determining whether a petitioner's

experiences cross this threshold.       Liu v. Ashcroft, 380 F.3d 307,

314 (7th Cir. 2004); see, e.g., Hernandez-Ortiz v. Gonzales, 496

F.3d 1042, 1045 (9th Cir. 2007); Jorge-Tzoc v. Gonzales, 435 F.3d

146, 150 (2d Cir. 2006) (per curiam).       Where the events that form

the basis of a past persecution claim were perceived when the

petitioner was a child, the fact-finder must "look at the events

from [the child's] perspective, [and] measure the degree of [his]


                                 -21-
injuries by their impact on [a child] of [his] age[]."     Hernandez-

Ortiz, 496 F.3d at 1046.    The "'harm a child fears or has suffered

. . . may be relatively less than that of an adult and still

qualify as persecution.'"      Liu, 380 F.3d at 314 (quoting Jeff

Weiss, U.S. Dep't of Justice, Guidelines for Children's Asylum

Claims, 1998 WL 34032561, at *14 (Dec. 10, 1998)).    Moreover, harm

to a child's family or community — upon whom the child depends —

may contribute to a finding of persecution against the child

himself.   See Jorge-Tzoc, 435 F.3d at 150; see also Hernandez-

Ortiz, 496 F.3d at 1045-46.

           Ordonez-Quino's past persecution claim is primarily based

on harms he experienced as a Mayan Quiché child growing up during

the Guatemalan Civil War.   Those harms include numerous attacks by

Guatemalan soldiers on his village — one of which left him almost

completely deaf and stunted his development — as well as the

ongoing deprivation, relocations, and discrimination he and his

family faced over the years.11

           The BIA appears to have committed two errors in assessing

Ordonez-Quino's   past   persecution    claim.   First,   rather   than

considering the harms Ordonez-Quino experienced cumulatively, the

BIA considered only two of the incidents Ordonez-Quino described:



     11
       Later, Ordonez-Quino says he was threatened and beaten by
gangs as an adult in Guatemala City, but we will not consider these
incidents because we have not disturbed the IJ's and BIA's findings
that these incidents were not linked to a protected ground.

                                 -22-
the 1980 bombing that resulted in his hearing loss, and the 2005

gang   attack    that   precipitated   Ordonez-Quino's   departure   from

Guatemala.      By describing the bombing as an "isolated" incident,

the BIA implicitly rejected (without explanation) Ordonez-Quino's

description of the plural "attacks" waged against his village

during the civil war and the trauma he and his family suffered as

a result, thereby again ignoring crucial evidence in the record.

            Second and relatedly, there is no indication that the BIA

considered the harms Ordonez-Quino suffered throughout this period

from his perspective as a child, or that it took the harms his

family suffered into account.     Ordonez-Quino was very young at the

time of the attacks on his village.       He remembers "being extremely

frightened" and "witness[ing] many terrible things" as soldiers

shot at, bombed, and killed members of his community.       At age five

or six, he was horrifically injured in a bombing attack that

resulted in a lengthy, severe illness and permanent, near-total

hearing loss.      He says that "not being able to hear was . . .

terrifying."      This injury altered the course of Ordonez-Quino's

life dramatically — he lost the ability to speak clearly, had

difficulty learning, and became more vulnerable to violence.         His

family, upon whom he was totally dependent, suffered greatly during

the attacks as well and eventually was forced to relocate for

survival.    This combination of circumstances — bombing attacks,

permanent injury, the loss of a home, the razing of lands, and


                                   -23-
internal displacement lasting years — could certainly support a

finding of past persecution for an adult.       Such a string of events

even more strongly supports a finding of past persecution for a

small child, whose formative years were spent in terror and pain.

           Because the BIA failed to address the harms Ordonez-Quino

and his family experienced cumulatively and from the perspective of

a child, its determination is not supported by substantial evidence

in the record.     Thus, we must vacate the BIA's determination that

the harms Ordonez-Quino and his family suffered did not rise to the

level of past persecution.     See Jorge-Tzoc, 435 F.3d at 150.

           On remand, bearing these principles in mind, the agency

must   determine    whether   the   harms   Ordonez-Quino   suffered    in

Guatemala on account of his Mayan identity meet the standard of

past persecution, viewed in the aggregate and from the perspective

of a child of Ordonez-Quino's age when these events occurred.          We

further note that though the agency's review may properly account

for both the cumulative nature of these events and Ordonez-Quino's

youth, correction of either error could prove a sufficient basis

for a finding of past persecution on remand.

2. Well-Founded Fear of Future Persecution

           After finding that Ordonez-Quino had not demonstrated

past persecution on account of a protected ground, the IJ went on

to find that Ordonez-Quino also failed to establish a well-founded

fear of future persecution on account of a protected ground.           For


                                    -24-
this conclusion, he relied on the ongoing presence of Ordonez-

Quino's family members — who share his protected traits — in their

village.       He further said that any gang violence Ordonez-Quino

feared    in    the      future     would    not    be   because   of   his    protected

characteristics, "but rather only in furtherance of [the gang's]

reprehensible criminality."

               On    remand,      if   the   agency      determines     that   the   harm

Ordonez-Quino suffered as a Mayan Quiché child in Guatemala rose to

the level of past persecution, a different analysis will be

required.           As   we   set   out     above,   past   persecution        creates   a

presumption of future persecution, which the government can rebut

by demonstrating that there has been a fundamental change of circumstances in

Guatemala such that the applicant's fear can no longer be considered well-

founded.12 8 C.F.R. § 1208.13(b)(1)(i)(A). To overcome the presumption, the

government must show that "'changes in country conditions . . . have negated

the particular applicant's well-founded fear of persecution,'"

taking his individual situation into account. Hernandez-Barrera v.

Ashcroft, 373 F.3d 9, 24 (1st Cir. 2004) (quoting Fergiste v.

I.N.S., 138 F.3d 14, 18-19 (1st Cir. 1998)).

               Unlike the IJ, after finding that Ordonez-Quino had not

demonstrated past persecution on account of a protected ground, the



     12
       The government can also rebut the presumption by showing
Ordonez-Quino could avoid persecution by moving to another part of
Guatemala and it would be reasonable to expect him to do so. 8
C.F.R. § 1208.13(b)(1)(i)(B).

                                             -25-
BIA proceeded to hold that even if Ordonez-Quino had shown past

persecution, changed country conditions would have rebutted his

claim to a well-founded fear of future persecution.               For support,

the   BIA    cited   this   court's     decision     in    Palma-Mazariegos    v.

Gonzales, 428 F.3d 30, 32 (1st Cir. 2005).                That case treated the

distinct issue of whether a Guatemalan petitioner had a reasonable

fear of future harm based on his refusal to join the guerrilla

forces.     Id. at 33.   The court there noted that evidence showed the

guerrillas had been integrated into the government after the civil

war and no longer engaged in militant activities.                Id. at 35-36.

As a result, the court found that the record supported the BIA's

finding of changed conditions sufficient to rebut that petitioner's

asserted fear of future harm.           Id. at 37.

             Ordonez-Quino, on the other hand, says he has a well-

founded fear of future persecution based on his Mayan Quiché race

and ethnicity.       He provides significant documentation of ongoing

systemic racism and human rights violations against the Mayan

Quiché community.        See, e.g., U.S. Dep't of State, 2009 Human

Rights Reports: Guatemala §§ 5-6 (2010) (noting, inter alia,

threats     to   and     murders   of     indigenous       leaders;     pervasive

discrimination against indigenous community; and land dispute where

police evicted roughly 80 indigenous community members from their

homes, burned their homes, and destroyed their crops); Guatemalan

Human   Rights   Comm'n,    Guatemala     Human    Rights     Review,    January-


                                      -26-
September 2007 7 (2007) (describing violent evictions of indigenous

families from native lands at hands of police officers and military

personnel).

            The BIA's quick dismissal of Ordonez-Quino's fear-of-

future-persecution     claim     with    a    conclusory    statement    and     an

inapposite case citation, without any reference to the voluminous

record, is not a finding supported by substantial evidence.                     See

Gailius v. I.N.S., 147 F.3d 34, 46 (1st Cir. 1998) ("In order for

this court to conduct a proper substantial evidence review of the

BIA's decision, the [BIA's] opinion must state with sufficient

particularity and clarity the reasons for denial of asylum."

(internal quotation marks omitted)).             The BIA appears not to have

made any attempt to assay the evidence of current conditions in

Guatemala for Ordonez-Quino specifically, and thereby failed to

undertake the type of particularized analysis that our standards

demand.    See Hernandez-Barrera, 373 F.3d at 25.

            Accordingly, if the agency now finds that Ordonez-Quino

has   in   fact   demonstrated    past       persecution,    it   will   need   to

determine whether the government has rebutted Ordonez-Quino's

corollary    presumption   of    a   well-founded     fear    considering       the

evidence put forth in this record and his individual situation.

3. Humanitarian Asylum

            Furthermore, if the agency finds both that Ordonez-Quino

has established past persecution and that the government has


                                     -27-
rebutted       his   fear   of   future   persecution,    Ordonez-Quino    may

nevertheless be able to obtain discretionary asylum relief based on

past persecution alone under the "humanitarian exception."                 See

Guerrero v. Holder, 667 F.3d 74, 79 n.5 (1st Cir. 2012) (citing 8

C.F.R.     §    1208.13(b)(1)(iii)).         This   exception    permits     a

decisionmaker to grant an asylum applicant's request for relief "in

the absence of [a] well-founded fear of future persecution" if:

               (A)     The    applicant     has demonstrated
                       compelling reasons for being unwilling
                       or unable to return to the country
                       arising out of the severity of the past
                       persecution; or

               (B)     The applicant has established that
                       there is a reasonable possibility that
                       he or she may suffer other serious harm
                       upon removal to that country.

8 C.F.R. § 1208.13(b)(1)(iii)(A)-(B); see also            Matter of Chen, 20

I. & N. Dec. 16, 19 (BIA 1989).

               To qualify for humanitarian asylum based on the severity

of past persecution, an applicant must prove that he or she

experienced "extraordinary suffering" in the past.               Zarouite v.

Gonzales, 424 F.3d 60, 64 (1st Cir. 2005).               In other words, "an

[applicant] must show past persecution so severe that repatriation

would be inhumane."         Tokarska v. I.N.S., 978 F.2d 1, 2 (1st Cir.

1992) (per curiam) (quoting Baka v. I.N.S., 963 F.2d 1376, 1379

(10th Cir. 1992)) (internal quotation marks omitted); see also

Precetaj v. Holder, 649 F.3d 72, 77 (1st Cir. 2011) ("[T]he

paradigm case is one in which so much abuse has been directed

                                      -28-
against the victim that the suffering is projected into the future

and that a return of the applicant to the place where the harm was

inflicted would magnify the prior suffering.").

              A showing of severe harm and the long-lasting effects of

such harm, such as an ongoing or permanent disability, may support

a discretionary grant of humanitarian asylum.                     See Jalloh v.

Gonzales, 498 F.3d 148, 151 (2d Cir. 2007) (explaining that the

agency requires a showing of both "'severe harm and the long-

lasting effects of that harm'" to obtain humanitarian asylum

(quoting In re N-M-A-, 22 I. & N. Dec. 312, 326 (BIA 1998)));

Mohammed      v.   Gonzales,   400    F.3d    785,   801     (9th     Cir.     2005)

(recognizing female genital mutilation as "a particularly severe

form of past persecution because of its many continuing effects");

Matter of Chen, 20 I. & N. Dec. at 18; cf. Gebru v. I.N.S., 173

F.3d 424 (4th Cir. 1999) (per curiam) (unpublished) (affirming

denial   of    humanitarian    asylum    where   petitioner       "presented      no

evidence      demonstrating    that     she   suffers      from     physical     and

psychological disabilities like those shown in Matter of Chen").

For example, in Matter of Chen, the first BIA decision invoking

humanitarian asylum, the BIA relied in part on the applicant's

continuing physical disability — he had to wear a hearing aid due

to injuries sustained when rocks were thrown at his head at a young

age, was "always anxious and fearful, and [was] often suicidal" —

in deciding to exercise discretion in the applicant's favor. 20 I.


                                      -29-
& N. Dec. at 20-21.

            Ordonez-Quino first specifically requested humanitarian

asylum before the BIA, claiming eligibility based both on the

severity of harm underlying his past persecution and the serious

harm he would suffer if removed to Guatemala. In response, the BIA

said Ordonez-Quino had waived his claim to humanitarian asylum

because    he   had   not     explicitly      raised   it     before      the     IJ.

Alternatively, the BIA said that even if Ordonez-Quino had not

waived his claim, he was not eligible for humanitarian asylum

because he had not established past persecution on account of a

protected ground. Even further, the BIA said, if Ordonez-Quino had

made the requisite showing of past persecution and nexus, he still

would     not   qualify      for    humanitarian     asylum       based    on    the

considerations discussed in Matter of Chen.

            Before    us,    Ordonez-Quino       challenges    each       of    these

conclusions.      The government, on the other hand, says we lack

jurisdiction to review the BIA's denial of humanitarian asylum. In

the alternative, it contends the BIA did not abuse its discretion

in refusing to grant humanitarian asylum to Ordonez-Quino.                        It

further    advises    that    we    need   not   address    the    BIA's       waiver

determination because we can uphold the BIA's decision on either of

these two bases.

            Because    we     are    remanding     Ordonez-Quino's        case     to

determine whether he established past persecution on account of a


                                       -30-
protected ground, we need not comment on the BIA's ultimate

conclusions regarding his eligibility for humanitarian asylum.

However, for the sake of clarity on remand, we make a few points.

            First, we easily reject the government's jurisdictional

argument.    This court has, on numerous occasions, exercised its

power to review agency decisions regarding applicants' requests for

humanitarian asylum based on past persecution alone.             See, e.g.,

Precetaj, 649 F.3d at 77-78; Waweru v. Gonzales, 437 F.3d 199, 205

(1st Cir. 2006); Zarouite, 424 F.3d at 64; Tokarska, 978 F.2d at 1-

2.   The government's citation to Ang v. Gonzales, 430 F.3d 50, 57-

58 (1st Cir. 2005) — which dealt with an unrelated statute granting

the Attorney General discretion to "parole into the United States

temporarily under such conditions as he may prescribe only on a

case-by-case basis for urgent humanitarian reasons or significant

public benefit any alien applying for admission into the United

States," 8 U.S.C. § 1182(d)(5)(A) — does not convince us that we

lack   power    to    review    the   agency's      humanitarian       asylum

determinations.

            Second, contrary to the BIA's assertion, Ordonez-Quino

did not waive his claim to humanitarian asylum by not explicitly

requesting it from the IJ apart from his overall past-persecution-

based asylum claim.      As the government explains, what we refer to

as "humanitarian asylum" is not a separate form of relief created

by   the   Immigration   and   Nationality   Act.      Rather,    it    is   a


                                  -31-
discretionary form of relief that may be granted to certain asylum

seekers.13   See 8 C.F.R. § 1208.13(b)(1)(iii)(A)-(B).          Neither the

BIA nor the government has cited any case — and we have found none

—   requiring    an   asylum   seeker   to   request   humanitarian   asylum

independent of other past-persecution-based asylum relief before

the IJ in order to preserve his claim to humanitarian asylum before

the BIA.14      The lone case the BIA cites in support of waiver —

Matter of J-Y-C-, 24 I. & N. Dec. 260, 261 n.1 (BIA 2007) — does

not deal with humanitarian asylum.           Rather, in that case, the BIA

rejected an applicant's attempt to argue an entirely new basis for

asylum for the first time on appeal, saying he was "eligible for

asylum as a result of his mother's death . . . from an alleged

forced sterilization procedure," when he had previously sought

asylum based only on his religion.           Id.   Here, on the other hand,

Ordonez-Quino has consistently asserted eligibility for asylum

based on the past harm he experienced in Guatemala on account of

his race and ethnicity.



      13
       By way of illustration, we note, as did Ordonez-Quino, that
there is no separate space in the asylum application, Form I-589,
for an applicant to make a claim for "humanitarian asylum," as
opposed to "regular" asylum.
      14
       We have, however, found cases requiring an asylum applicant
to request humanitarian asylum at the agency level — i.e., before
the BIA or IJ — prior to asking this court to review the agency's
denial of such relief.     See, e.g., Zarouite, 424 F.3d at 64;
Velásquez v. Ashcroft, 342 F.3d 55, 59 (1st Cir. 2003), abrogated
on other grounds by Bocova v. Gonzales, 412 F.3d 257, 266 (1st Cir.
2005). But that's a different matter.

                                    -32-
              Finally, while we make no comment on the merits of

Ordonez-Quino's humanitarian asylum claim, we note that the BIA's

conclusory statement that his case "would not warrant humanitarian

asylum based on the special considerations discussed in Matter of

Chen,"   even    if   he   had    shown     his   injuries   amounted      to     past

persecution     on    account    of   a    protected    ground    —   without      any

discussion of the severity of the harms Ordonez-Quino suffered —

would not withstand substantial evidence review.                 See Gailius, 147

F.3d at 46 (explaining that the BIA must state with sufficient

particularity and clarity its reasons for denial of asylum for this

court    to     conduct    a     proper     substantial      evidence      review).

Accordingly, if the agency finds upon remand that Ordonez-Quino has

established past persecution but that the presumption of a well-

founded fear of future persecution is rebutted, it must also

determine whether the persecution Ordonez-Quino experienced — as

well as the ongoing harm he suffers today due to his hearing

disability and developmental difficulties, and any harm he might

suffer   upon     returning      to   Guatemala     —   warrant       a   grant    of

humanitarian asylum.

                                 IV. Conclusion

              For the foregoing reasons, the order of the BIA affirming

the IJ's decision is vacated and the matter is remanded for

proceedings consistent with this decision.




                                          -33-